 

Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

Executed on this 31 day of October, 2017

 

This Employment Agreement (the “Agreement”) is entered into by and between
Brainstorm Cell Therapeutics Ltd., with offices at 12 Bazel Street, Petach
Tikva, Israel (the “Company”) and Mr. Eyal Rubin, I.D. No. ###-##-#### of
[_____________] (the “Executive”).

 

EMPLOYMENT AND COMPENSATION

 

1.The Company has agreed to employ Executive on an at will basis and Executive
has agreed to become so employed, on the terms and conditions set forth herein.
The commencement date of the employment, Executive’s position, the reporting
duties and other work-related terms, including salary, entitlements and fringe
benefits, are specified in Appendix A attached hereto.

 

2.Executive undertakes to devote Executive’s full working time, attention,
skill, and effort exclusively to the performance of Executive’s duties and
undertakes not to engage, whether as an employee or otherwise, in any business,
commercial or professional activities, whether or not for compensation, during
Executive’s employment, without the prior written consent of the Company.
Nothing contained herein shall derogate from Executive’s undertakings in
Appendix B attached hereto. Notwithstanding anything to the contrary contained
in this Agreement or exhibits or schedules hereto, the Company acknowledges and
agrees that the Executive currently serves, and shall continue to serve during
the term of his employment under this Agreement, as  a faculty member in an MBA
program as well as a member of the board of directors of Priortech and certain
affiliated entities, and such other Boards as the Company’s Chief Executive
Officer shall from time to time approve, and that the Executive shall be
entitled to receive monetary consideration for such services, so long as any
such activities, either singly or in the aggregate, do not interfere with the
proper performance of the Executive’s duties and responsibilities to the Company
or conflict or compete with the Company’s activities as currently conducted or
as proposed to be conducted at any time.

 

3.This Agreement may be terminated by either party at any time by giving the
other party hereto a prior written notice of such termination, as specified in
Appendix A (the “Notice Period”). This Agreement shall remain in full force and
effect during the Notice Period and the Executive shall be entitled to all
compensation and benefits set forth in this Agreement.

 

4.Notwithstanding anything to the contrary in Section 3 above, the Company may
terminate the Executive’s employment at any time for Cause. In any event of
termination for Cause, the Employment under this Agreement shall forthwith
terminate and thereafter the Company shall not have any further liability or
obligation towards Executive, including with respect to Notice Period. The term
“Cause” means: (i) intentional or gross willful misconduct by Executive in
connection with the Executive’s duties under this Agreement in a manner that
causes (or is likely to cause) material harm to the Company in the Company’s
reasonable opinion, (ii) Executive’s indictment for, conviction of, or entry of
a plea of guilty or no contest or similar plea with respect to any felony, acts
of fraud, embezzlement, theft, or dishonesty, or a material and intentional
breach of Executive’s undertaking in Appendix B attached hereto (which such
breach, if curable, was not cured within 7 days that the Executive received
written notice of such breach), (iii) misappropriation by Executive of the
assets or business opportunities of the Company or its affiliates, or (iv) any
intentionally wrongful act or omission by the Executive that has a material
adverse effect on the reputation or business of the Company or any of its
subsidiaries or affiliates, (v) Executive knowingly allowing any third party to
commit any of the acts described in the preceding clause (iii) against the
Company.

 

5.Executive shall have no lien on any of the Company’s assets, equipment or any
other material in Executive’s possession. Executive shall return to the Company
all Company’s equipment no later than the day of termination of
employer-employee relationship, prior to any unpaid leave or within 7 days
following Company’s demand.

 

6.Nothing herein shall derogate from any right Executive may have, in accordance
with any law, expansion order, collective bargaining agreement, employment
agreement or any other agreement with respect to the terms of Executive’s
employment, which cannot be stipulated against.

 



Company: ___________Executive: ___________

 -2- 

 

SPECIAL POSITION

 

7.It is agreed that the Executive’s position is a management position which
requires a special degree of personal trust, as defined in the Working Hours and
Rest Law, 1951 (the “Working Hours and Rest Law”). Therefore, Executive shall
not be granted any other compensation or payment other than expressly specified
in Appendix A. Executive undertakes not to claim that the Working Hours and Rest
Law applies to Executive’s employment with the Company. Executive acknowledges
the legitimacy of the Company’s requirement to work “overtime” or during “weekly
rest-hours” without being entitled to “overtime compensation” or “weekly
rest-hour compensation” (as these terms are defined in the Working Hours and
Rest Law), and Executive undertakes to reasonably comply with such requirements
of the Company. Executive acknowledges that the compensation to which Executive
is entitled pursuant to this Agreement constitutes adequate compensation for
Executive’s work during “overtime” or “weekly rest-hours”. Notwithstanding the
foregoing, the Executive shall not be required to work on Saturdays or Jewish
holidays.

 

NON DISCLOSURE, COMPETITIVE ACTIVITY AND OWNERSHIP OF INVENTIONS

 

8.Simultaneously with the signing of this Agreement, Executive shall sign the
Non-Disclosure, Unfair Competition and Ownership of Inventions Undertaking in
favor of the Company, attached hereto as Appendix B.

 

MUTUAL UNDERSTANDINGS RELATED TO THE EXECUTIVE’S POSITION

 

Each of Executive and the Company agrees and acknowledges that:

 

9.The scope of Executive’s responsibilities as the Company’s chief financial
officer shall include*:

 

(i)primary responsibility for financial reporting and general financial
compliance;

 

(ii)oversight of investor relations responsibilities, including without
limitation, initiating and managing relationships with new institutional /
significant investors, investment banks and analysists;

 

(iii)support (and in some cases primary responsibilities) of the Company’s
various business development initiatives/projects (e.g., pursuing
commercialization opportunities in new markets such as Asia);

 

(iv)work in close coordination with the CEO on major operational activities of
the Company; and

 

(v)other tasks and responsibilities that may be assigned to Executive by the
Company’s Chief Executive Officer (the “CEO”) and/or the Company’s board of
directors (the “Board”) from time to time during his employ.

 

*Each of the foregoing shall apply equally to the Company and to each of the
Company’s affiliates.

 

10.Executive acknowledges that he is expected to, and will be required to travel
in connection with his position in the Company. During those times when
Executive is not travelling on behalf of the Company, he will be required to
work out of the Company’s headquarters in Petach Tikva.

 

11.Notwithstanding anything in this Agreement to the contrary, Executive shall
follow the directions assigned to him by the CEO and will ensure to keep the CEO
informed of all new developments, challenges, issues, opportunities and
accomplishments, as well as all communications between Executive and the Board.

 

EXECUTIVE’S REPRESENTATIONS AND UNDERTAKINGS

 

Executive represents, warrants, and undertakes all of the following:

 

12.Executive has the ability, knowledge and qualifications needed to perform
Executive’s obligations under this Agreement.

 



Company: ___________Executive: ___________

 -3- 

 

13.There are no other undertakings or agreements preventing, restricting or
limiting the fulfillment of Executive’s obligations under this Agreement.
Executive shall not, by entering into this Agreement and performing Executive’s
obligations hereunder, be deemed to be: (i) violating any right of Executive’s
former employer(s), or (ii) in breach of or in conflict with, any of Executive’s
obligations towards Executive’s former employer(s) or under any agreement or
obligation to which Executive is bound.

 

14.Executive shall inform the Company of any matter in which Executive or
Executive’s immediate family has a personal interest and which might give rise
to a conflict of interest with Executive’s duties under the terms of Executive’s
employment, immediately upon becoming aware of such matter.

 

15.Executive shall not receive any benefit from any third party, directly or
indirectly in connection with Executive’s employment. In the event Executive
breaches this undertaking, without derogating from any of the Company’s rights,
such benefit or its value shall become the sole property of the Company and the
Company may deduct the value of such benefit from any payment Executive may be
entitled to. This section does not apply to gifts or benefits with insignificant
value.

 

16.In carrying out Executive’s duties, Executive shall not act in a way which
contradicts the signature rights of the Company.

 

17.Executive acknowledges and agrees that from time to time Executive may be
required by the Company to travel and stay abroad as part of Executive’s
obligations under this Agreement.

 

18.Unless otherwise provided under this Agreement or valid Company’s procedures,
Executive will use the Company’s computers/laptops and email system (including
by smartphone) (the “Company’s Computers”) for the purpose of Executive’s
employment, except for reasonable personal use.

 

19.Executive acknowledges and agrees as follows: (i) the Company shall have the
right to allow other employees and other third parties to use the Company’s
Computers; (ii) the Company shall have the right to conduct inspections on any
and all of the Company’s Computers, including inspections of email
transmissions, internet usage and inspections of their content and shall have
the right to use the findings of such inspections for the Company’s purposes,
subject to applicable law.

 

20.Executive acknowledges and agrees that information related to the Executive
and the Executive’s terms of employment at the Company, as shall be received and
held by the Company (the “Information”), may be transferred to third parties,
including those located abroad, subject to: (a) that such transfer shall be made
only in order for the Company to comply with any relevant legal requirements or
due to business purposes of the Company (including transactions related with the
Company); (b) that the transferred Information shall be limited to the
reasonable and necessary scope; and (c) that the receiver of the Information
shall undertake, to the extent possible, to preserve the privacy of the
Information, at least at the level of privacy kept by the Company itself
regarding the Information.

 

21.In the event this Agreement is terminated for any reason whatsoever,
Executive shall cooperate with the Company and exercise Executive’s best efforts
to assist in the integration of the person or persons who will assume
Executive’s responsibilities into the Company. In addition, Executive hereby
acknowledges and agrees that all Personal Property and equipment furnished to or
prepared by Executive in the course of or incident to his employment by the
Company belongs to the Company and shall be promptly returned to the Company
upon termination of his employment. As used in this Clause 21, “Personal
Property” includes, without limitation, all books, manuals, records, reports,
notes, contracts, lists, blueprints, and other documents, or materials, or
copies thereof (including computer files), and all other proprietary information
relating to the business of the Company or any affiliate. Following termination,
Executive will not retain any written or other tangible material containing any
proprietary information or Confidential Information (as defined below) of the
Company or any affiliate. Upon termination of employment, Executive shall be
deemed to have resigned from all offices then held with the Company or any
affiliate.

 



Company: ___________Executive: ___________

 -4- 

 

GENERAL PROVISIONS

 

22.This Agreement and the rights and duties hereunder are personal to Executive
and shall not be assigned, delegated, transferred, pledged or sold by Executive
without the prior written consent of the Company. Executive hereby acknowledges
and agrees that the Company may assign, delegate, transfer, pledge or sell this
Agreement and the rights and duties hereunder (a) to an affiliate of the Company
or (b) to any third party in connection with (i) the sale of all or
substantially all of the assets of the Company or (ii) an equity purchase,
merger, or consolidation involving the Company, provided however, that if such
change shall effect the position, authorities or terms of employment of the
Executive, the Executive shall have the right to terminate this Agreement within
90 days of such change whereupon such termination shall be deemed for the
purposes of this Agreement as termination without Cause by the Company and shall
entitle the Executive to all rights under this Agreement applicable upon
termination not for cause. This Agreement shall inure to the benefit of and be
enforceable by the parties hereto, and their respective heirs, personal
representatives, successors and assigns.

 

23.This Agreement and all Appendices attached hereto constitute the entire
agreement between the parties and supersede all prior agreements, proposals,
understandings and arrangements, if any, whether oral or written, between the
parties hereto with respect to the subject matter hereof. This Agreement may be
amended, supplemented or modified only by a written instrument duly signed by or
on behalf of each party hereto.

 

24.This Agreement shall be governed by and construed in accordance with the laws
of the State of Israel, without giving effect to its laws pertaining to conflict
of laws. Any and all disputes in connection with this Agreement shall be
submitted to the exclusive jurisdiction of the competent courts or tribunals, as
relevant, located in the city of Tel-Aviv-Jaffa, Israel.

 

25.Any notice or other communication in connection with this Agreement must be
in writing to the address set forth in the preamble to this Agreement (or to
such other address as shall be specified by like notice), sent via registered
mail, messenger or email. Such notice shall be deemed given after four (4)
business days, if sent via registered mail; after one (1) day if sent by
messenger, provided a proof of delivery has been received; after one (1) day if
sent by email, provided however, that a computerized automatic “received”
approval (delivery receipt) was sent by the email server.

 

26.If any provision of this Agreement is held by a court of competent
jurisdiction to be invalid, illegal or unenforceable, such provision shall be
severed and enforced to the extent possible or modified in such a way as to make
it enforceable, and the invalidity, illegality or unenforceability thereof shall
not affect the validity, legality or enforceability of the remaining provisions
of this Agreement.

 

27.This Agreement may be executed in counterparts, each of which shall be an
original, but all of which shall constitute one and the same instrument. A
signed copy of this Agreement delivered by facsimile, e-mail or other means of
electronic transmission will be deemed to have the same legal effect as delivery
of an original signed copy of this Agreement.

 

In addition to Executive’s other representations and warranties contained in
this Agreement, Executive hereby represents and warrants to the Company that (i)
the execution, delivery and performance of this Agreement by Executive does not
and shall not conflict with, breach, violate or cause default under any
contract, agreement, instrument, order, judgment or decree to which Executive is
a party or by which he is bound, (ii) Executive is not a party to or bound by
any employment agreement, non-compete agreement or confidentiality agreement
with any other person or entity that restricts Executive from serving in the
position and/or performing the Executive Duties set forth herein, and (iii) upon
the execution and delivery of this Agreement by the Company, this Agreement
shall be the valid and binding obligation of Executive, enforceable in
accordance with its terms, and (iv) Executive has never filed for personal
bankruptcy, been the subject of an SEC disciplinary matter or been sanctioned by
the SEC, been convicted or plead no contest to any crime (other than minor
traffic violations), or been held liable in a court of law for acts of
dishonesty in a business context.

 

Executive acknowledges that: (1) he has read and fully understood all the
provisions of this Agreement and its appendices; (2) he was given the
opportunity to consult with third parties, including his attorneys; (3) This
Agreement was signed at Executive’s own free will.

 

Company: ___________Executive: ___________

 -5- 

 

 

IN WITNESS WHEREOF, this Agreement has been executed as of the Effective Date.

 

  THE COMPANY:           BRAINSTORM CELL THERAPEUTICS LTD.               By: 
/s/ Chaim Lebovits       Name: Chaim Lebovits
Title: President and Chief Executive Officer                     EXECUTIVE:    
                By: /s/ Eyal Rubin       Name: Eyal Rubin       Title: In his
individual capacity  

 

Company: ___________Executive: ___________

 -6- 

 

APPENDIX A

 

TERMS OF EMPLOYMENT AND COMPENSATION

 

1.Commencement Date, Position and Reporting – Executive’s employment shall
commence on November 20th, 2017 (the “Commencement Date”), in the position of
Executive Vice President, Chief Financial Officer. Executive shall report
directly to the Company’s CEO as well as its Board.

 

2.Notice Period – sixty (60) days.

 

3.Salary – A gross monthly salary of NIS 59,000 (the “Salary”). The Salary shall
be payable in accordance with the Company’s regular payroll practices (e.g.,
timing of payments and standard employee deductions, such as income and
employment tax withholdings) and as required by law.

 

Any payment or benefit under this Appendix A, other than the Salary, shall not
be considered as a salary for any purpose whatsoever, and the Executive shall
not maintain or claim otherwise unless required by law.

 

4.Bonus – Executive shall receive an annual cash bonus equal to 25% of
Executive’s Annual Base Salary paid pro-rata on a quarterly basis. The
“Executive’s Annual Base Salary” shall equal: (x) the Salary; multiplied by (y)
12.

 

5.Equity Grants – On the Commencement Date, Brainstorm Cell Therapeutics, Inc.
(the “Parent”) shall grant (the “Restricted Stock Grant”) to the Executive
25,000 shares of restricted common stock of the Parent, $0.00005 par value per
share (“Common Stock”) under the Parent’s 2014 Global Share Option Plan (the
“Plan”), which shall vest as to 100% of the award on April 1, 2018, provided
Executive remains continuously employed by the Company from the date of grant
through the vesting date. The Restricted Stock Grant shall be contingent upon
Executive’s execution of one or more restricted stock agreements in such form
and substance as may reasonably be determined by the Parent. In the event of
Executive’s termination of employment prior to April 1, 2018, the Restricted
Stock Grant shall automatically be immediately forfeited in its entirety to the
Parent, without the payment of any consideration to Executive. On the
Commencement Date, Executive shall be granted an option to purchase up to 93,686
shares of Common Stock (the “Option”) at an exercise price per share equal to
the fair market value of the Common Stock on the date of execution of this
Agreement (as determined based on the price per share of the Common Stock
immediately preceding normal trading hours on the date of execution of this
Agreement, according to Nasdaq). The Option shall vest and become exercisable as
follows: 25% of the shares underlying the Option shall vest and become
exercisable on each of the first, second, third and fourth anniversary of the
date of grant, until fully vested and exercisable on the fourth anniversary of
the date of grant, provided the Executive remains continuously employed by the
Company from the date of grant through each applicable vesting date. The Option
shall have a ten (10) year term. The Option shall be subject to accelerated
vesting upon a Change of Control (defined below) of the Parent or Material
Secondary Public Offering of the Parent (where “Material” is defined as a new
offering at an amount equal to or greater than the market cap of the Parent,
pre-money) and such other accelerated vesting as provided in this Agreement or
the Plan (and any award agreement evidencing such grant, to the extent such
award agreement contains more preferential terms). Any unvested shares (after
taking into account any accelerated vesting) underlying the Option as of the
date of the employment termination shall automatically terminate. Unless
otherwise provided in the Plan, the Executive shall have three (3) months after
termination of Executive’s employment with the Company to exercise the Option to
the extent then vested and exercisable. The Option shall be issued under and
subject to the terms of the Plan, and is conditional upon execution of one or
more option agreements in a form provided by the Parent and all other required
documents and agreements required by the Parent. Executive undertakes to take
all actions and to sign all documents required, at the discretion of the Parent,
in order to give effect to and enforce the above terms and conditions. Any taxes
and compulsory payments in connection with the Option (including with respect to
the grant, exercise or sale of the Option or the shares receivable upon their
exercise) shall be borne solely by Executive.

 



Company: ___________Executive: ___________

 -7- 

 

For the purposes of this Agreement “Change of Control” means the first to occur
of any of the following: (i) The sale, transfer, conveyance or other disposition
by the Parent, in one or a series of related transactions, whereby an
independent third party(s) becomes the beneficial owner of a majority of the
voting securities of the Parent; (ii) any merger, consolidation or similar
transaction involving the Parent, other than a transaction in which the
stockholders of the Parent immediately prior to the transaction hold immediately
thereafter in the same proportion as immediately prior to the transaction not
less than 50% of the combined voting power of the then voting securities with
respect to the election of the Board of Directors of the resulting entity; or
(iii) any sale of all or substantially all of the assets of the Parent.
Notwithstanding the foregoing, no change in ACCBT Corp., ACC International
Holdings Ltd. or their affiliates’ ownership of the Parent shall be deemed a
Change of Control under this Agreement, and none of the following shall, either
together or alone, constitute a Change of Control: (A) the subscription for, or
issuance of Parent securities (whether or not constituting more than 50% of the
Parent’s issued and outstanding securities (unless such subscription or issuance
would result in a Change of Control under clause (i) above)); (B) the issuance
or exercise of Board appointment or nomination rights of any kind (whether or
not relating to a majority of Board members); (C) preemptive rights to purchase
securities of the Parent, or the exercise of such rights; (D) the right to
consent to Parent corporate actions; or (E) the exercise of warrants or options.

 

6.Pension Arrangements – As of the Commencement Date, the Company shall insure
the Executive under an accepted ‘Managers’ Insurance’ plan (the “Managers’
Insurance Policy”), a Pension Fund (the “Pension Fund”) or a combination of
both, at Executive’s choice, according to the following rates and conditions:

 

6.1.Managers’ Insurance Policy:

 

6.1.1.Disability Insurance – The Company, at its own discretion and expense,
shall purchase a disability insurance, under normal and acceptable conditions,
which would insure 75% of the Salary (the “Disability Insurance”). The Company’s
contribution for Disability Insurance shall, in no circumstances, exceed the
amount of 2½% of the Salary.

 

6.1.2.Severance – an amount equal to 8⅓% of the Salary;

 

6.1.3.Company’s contribution towards pension – the difference between 6.5% of
the Salary and the actual percentage of the Salary contributed towards
Disability Insurance, provided that the Company’s contribution towards pension
shall not be lesser than 5% of the Salary.

 

6.1.4.Executive’s contribution towards pension – 6% of the Salary.

 

6.2.Pension Fund: Severance – an amount equal to 8⅓% of the Salary; Pension - an
amount equal to 6.5% of the Salary. In addition, the Company will deduct from
Executive’s monthly paycheck a sum equal to 6% of the Salary as Executive’s
contribution.

 

7.Pension Funds Release – The Company and Executive agree to adopt the
provisions of the “General Approval of the Minister of Labor and Social Welfare
Regarding Payments by Employers to a Pension Fund and Insurance Fund in lieu of
Severance Pay”, which was issued in accordance with the Severance Pay Law, 1963
(the “General Acknowledgement”), as amended from time to time. The General
Acknowledgment is attached to this Agreement as Appendix C. The Company waives
any right that it may have for the repayment of any monies paid by it to the
Managers’ Insurance Policy and/or the Pension Fund, unless the right of
Executive to severance has been revoked by a judicial decision, under Section 16
or 17 of the Severance Pay Law, 1963 (to the extent of such revocation) or in
case Executive withdrew monies from the Pension Fund or the Insurance Fund for
any reason other than death, disability or retirement at the age of sixty or
thereafter.

 

Executive hereby acknowledges and confirms that the Company’s contributions
towards the Executive’s Insurance Policy and/or the Pension Fund are and shall
be in lieu of severance pay, if Executive shall be entitled to such, according
to Section 14 of the Severance Pay Law, 1963 and in accordance with the General
Acknowledgement.

 

8.Study Fund (“Keren Hishtalmut”) –

 

The Company and Executive shall maintain a ‘Keren Hishtalmut’ Fund (the “Keren
Hishtalmut Fund”). The Company shall contribute to such Keren Hishtalmut Fund an
amount equal to 7.5% of Salary payments, and the Executive shall contribute to
the Keren Hishtalmut Fund an amount equal to 2.5% of Salary payments. Executive
hereby instructs the Company to transfer to such Keren Hishtalmut Fund the
amount of Executive’s contribution from each Salary payment. In the event that
payments to the Keren Hishtalmut Fund exceed the maximum tax-exempt amount
prescribed by the Income Tax Ordinance, then any amounts exceeding such maximum
shall be recognized as ordinary income for Tax purposes on the date of
contribution to such Keren Hishtalmut Fund.

 



Company: ___________Executive: ___________

 -8- 

 

9.Vacation – Executive shall be entitled to 24 paid working days as vacation
days (the “Vacation Days”), with respect to each full year of continuous
employment with the Company. Executive shall be entitled to carry forward up to
15 unused vacation per year, with a total accumulated unused vacation days not
to exceed 45 days.

 

10.Sick Leave – Executive shall be entitled to sick leave in accordance with the
provisions of the Sick Pay Law, 1976. In the event Executive is absent from work
due to illness, Executive shall notify the Company of the illness on the first
day of absence, unless Executive is unable to provide such notice due to
Executive’s medical condition, in which case the notice will be delivered as
soon as possible. Such notice shall include, inter alia, the estimated period in
which Executive will be absent from work.

 

11.Recuperation Pay – Executive shall be entitled to Recuperation Pay (“Dmey
Havra’a”) of 12 days.

 

12.Special Severance – If the Company terminates this Agreement or Executive’s
employment hereunder without Cause (as defined in Section 4 of the Agreement),
the Company shall: (i) pay the Executive, as a special severance pay, an amount
equal to six (6) months of his then-current Salary payable in a lump sum payment
within sixty (60) days following the effective termination date; and (ii) pay
the Executive within thirty (30) days following the effective termination date
any portion of the bonus compensation that Executive would otherwise be entitled
to receive during the six (6) month period following the termination if his
employment would not have been terminated. Notwithstanding anything to the
contrary, none of the foregoing compensation (or any other except as required by
applicable law) shall be payable to Executive unless or until Executive executes
and delivers a full and general waiver and release to the Company (in favor of
the Company, its successors, assigns, Board members, officers, employees,
affiliates, subsidiaries, parent companies and representatives), in a form
reasonably acceptable to the Company and Executive, such waiver and release to
be delivered by Executive simultaneously with payment of the compensation set
forth in items (i) and (ii) of this Section 12 (unless applicable law requires a
longer time period, in which case this date will be extended to the minimum time
required by applicable law).

 

13.Car – The Company shall provide Executive with a car of a make and size of no
less than class 6 as defined by the Israeli Tax Authorities (the “Car”). The
Company shall bear the following costs of the Car: purchase or lease costs,
governmental licenses, insurance, gasoline, repairs and gross up of any tax
obligations in connection with the car benefits. The Company shall not bear any
other cost including tickets, fines of any kind, damages with respect to
collisions which are not covered by the insurance and toll road fees. Executive
shall: (i) take good care of the Car and ensure the provisions and conditions of
any insurance policy relating thereto are observed (including the provisions
with respect to the safeguarding of the Car); and (ii) shall use the Car in
accordance with the Company’s policy as shall be in effect from time to time;
and (iii) in the event that Executive’s employment terminates for whatever
reason, Executive will forthwith return the Car to the Company with the keys and
all licenses and other documentation relating to the Car. Executive shall not
have any lien with respect to the Car or any document or property relating
thereto. The provision of the Car is in lieu of payment of travel allowance.

 

14.Business Expenses – The Company shall reimburse Executive for necessary and
customary business expenses incurred by Executive, in accordance with the
Company’s policy, as amended from time to time.

 

15.Taxes – The Company shall withhold, deduct, transfer and/or charge Executive
with all taxes and other compulsory payments as required under law in respect
of, or resulting from, the compensation paid to or received by Executive and in
respect of all the benefits to which Executive is or may be entitled.

 



Company: ___________Executive: ___________

 -9- 

 

16.Travel Arrangements – The Company shall arrange for and bear the expenses
reasonably incurred in respect of airline tickets for any travel required from
the Executive by the Company in connection with Executive’s employment. In the
event of a required flight exceeding six (6) hours, the ticket purchased shall
be a business class ticket.

 



Company: ___________Executive: ___________

 -10- 

 

APPENDIX B

 

THIS UNDERTAKING (“Undertaking”) is entered into as of the [20] day of November,
2017, by Mr. Eyal Rubin, I.D. No. ###-##-#### an individual residing at
[______________] (the “Executive”).

 

WHEREAS, Executive wishes to be employed by Brainstorm Cell Therapeutics Ltd.
(the “Company”); and

 

WHEREAS, it is critical for the Company to preserve and protect its Confidential
Information (as defined below) and its rights in Inventions (as defined below)
and in all related intellectual property, and Executive is entering into this
Undertaking as a condition to Executive’s employment with the Company.

 

NOW, THEREFORE, the Executive undertakes and warrants towards the Company as
follows:

 

References herein to the term “Company” shall include any of the Company’s
direct or indirect parent, subsidiary and affiliated companies, and their
respective successors and assigns.

 

1.Confidentiality.

 

1.1.Executive acknowledges that Executive may have access to information that
relates to the Company, its business, assets, financial condition, affairs,
activities, plans and projections, customers, suppliers, partners, and other
third parties with whom the Company agreed or agrees, from time to time, to hold
information of such party in confidence (the “Confidential Information”).
Confidential Information shall include, without limitation, information, whether
or not marked or designated as confidential, concerning technology, products,
research and development, patents, copyrights, inventions, trade secrets, test
results, formulae, processes, data, know-how, marketing, promotion, business and
financial plans, policies, practices, strategies, surveys, analyses and
forecasts, financial information, customer lists, agreements, transactions,
undertakings and data concerning employees, consultants, officers, directors,
and shareholders. Confidential Information includes information in any form or
media, whether documentary, written, oral, magnetic, electronically transmitted,
through presentation or demonstration or computer generated. Confidential
Information shall not include information that: (i) has become part of the
public domain not as a result of a breach of any obligation owed by Executive to
the Company; or (ii) is required to be disclosed by law or the binding rules of
any governmental organization, provided, however, that Executive gives the
Company prompt notice thereof so that the Company may seek a protective order or
other appropriate remedy, and further provided, that in the event that such
protective order or other remedy is not obtained, Executive shall furnish only
that portion of the Confidential Information which is legally required, and
shall exercise all reasonable efforts required to obtain confidential treatment
for such information.

 

1.2.Executive acknowledges and understands that the employment by the Company
and the access to Confidential Information creates a relationship of confidence
and trust with respect to such Confidential Information.

 

1.3.During the term of Executive’s employment and at any time after termination
or expiration thereof, for any reason, Executive shall keep in strict confidence
and trust, shall safeguard, and shall not disclose to any person or entity, nor
use for the benefit of any party other than the Company, any Confidential
Information, other than with the prior express consent of the Company.

 

1.4.All right, title and interest in and to Confidential Information are and
shall remain the sole and exclusive property of the Company or of the third
party providing such Confidential Information to the Company, as the case may
be. Without limitation of the foregoing, Executive agrees and acknowledges that
all memoranda, books, notes, records, email transmissions, charts, formulae,
specifications, lists and other documents (contained on any media whatsoever)
made, reproduced, compiled, received, held or used by Executive in connection
with the employment by the Company or that otherwise relates to any Confidential
Information (the “Confidential Material”), shall be the Company’s sole and
exclusive property and shall be deemed to be Confidential Information. All
originals, copies, reproductions and summaries of the Confidential Materials
shall be delivered by Executive to the Company upon termination or expiration of
Executive’s employment for any reason, or at any earlier time at the request of
the Company, without Executive retaining any copies thereof.

 

Company: ___________Executive: ___________

 -11- 



1.5.During the term of Executive’s employment with the Company, Executive shall
not remove from the Company’s offices or premises any Confidential Material
unless and to the extent necessary in connection with the duties and
responsibilities of Executive and permitted pursuant to the then applicable
policies and regulations of the Company. In the event that such Confidential
Material is duly removed from the Company’s offices or premises, Executive shall
take all actions necessary in order to secure the safekeeping and
confidentiality of such Confidential Material and return the Confidential
Material to their proper files or location as promptly as possible after such
use.

 

1.6.During the term of Executive’s employment with the Company, Executive will
not improperly use or disclose any proprietary or confidential information or
trade secrets, and will not bring onto the premises of the Company any
unpublished documents or any property, belonging to any former employer or any
other person to whom Executive has an obligation of confidentiality and/or
non-use (including, without limitation, any academic institution or any entity
related thereto), unless generally available to the public or consented to in
writing by that person.

 

2.Unfair Competition and Solicitation.

 

2.1.Executive undertakes that during the term of employment with the Company
Executive shall not engage, establish, open or in any manner whatsoever become
involved, directly or indirectly, either as an employee, owner, partner, agent,
shareholder, director, consultant or otherwise, in any business, occupation,
work or any other activity which competes with the business of the Company.

 

2.2.Executive undertakes that for a period of six (6) months following
termination of Executive’s employment for whatever reason Executive shall not
engage, establish, open or in any manner whatsoever become involved, directly or
indirectly, either as an employee, owner, partner, agent, shareholder, director,
consultant or otherwise, in any business, occupation, work or any other activity
which is reasonably likely to involve or require the use of any of the Company’s
Major Assets, as defined below. Executive confirms that engagement,
establishment, opening or involvement, directly or indirectly, either as an
employee, owner, partner, agent, shareholder, director, consultant or otherwise,
in any business, occupation, work or any other activity which competes with the
business of the Company as conducted during the term of employment or
contemplated, during such term, to be conducted, is likely to require the use of
all or a portion of the Company’s Major Assets.

 

2.3.Executive hereby declares that he/she is aware that a portion of the Salary
contains additional consideration in exchange for the Executive fully
undertaking the non-compete provisions in Sections ‎2.1 and ‎2.2 above.
Notwithstanding anything in this provision, the Executive declares that he/she
is financially capable of undertaking these non-compete provisions.

 

2.4.Executive undertakes that during the term of employment with the Company and
for a period of twelve (12) months thereafter: (i) Executive shall not, directly
or indirectly, solicit, hire or retain as an employee, consultant or otherwise,
any employee of the Company or induce or attempt to induce any such employee to
terminate or reduce the scope of such employee’s employment with the Company;
and (ii) Executive shall not, directly or indirectly, solicit or induce, or
attempt to solicit or induce, any consultant, service provider, agent,
distributor, customer or supplier of the Company to terminate, reduce or modify
the scope of such person’s engagement with the Company.

 

2.5.Executive acknowledges that in light of Executive’s position with the
Company and in view of Executive’s exposure to, and involvement in, the
Company’s sensitive and valuable proprietary information, property (including,
intellectual property) and technologies, as well as its goodwill and business
plans (the “Company’s Major Assets”), the provisions of this Section ‎2 above
are reasonable and necessary to legitimately protect the Company’s Major Assets,
and are being undertaken by Executive as a condition to the employment of
Executive by the Company. Executive confirms that Executive has carefully
reviewed the provisions of this Section 2, fully understands the consequences
thereof and has assessed the respective advantages and disadvantages to
Executive of entering into this Undertaking and, specifically, Section 2 hereof.

 



Company: ___________Executive: ___________

 -12- 

 

3.Ownership of Inventions.

 

3.1.Executive will notify and disclose in writing to the Company, or any persons
designated by the Company from time to time, all information, improvements,
inventions, trademarks, works, designs, trade secrets, formulae, processes,
techniques, know-how and data, whether or not patentable or registerable under
copyright or any similar laws, made or conceived or reduced to practice or
learned by Executive, either alone or jointly with others, during Executive’s
employment with the Company (including after hours, on weekends or during
vacation time) and relating to the Company’s Major Assets (all such information,
improvements, inventions, trademarks, works, designs, trade secrets, formulae,
processes, techniques, know-how, and data are hereinafter referred to as the
“Invention(s)”) immediately upon discovery, receipt or invention as applicable.

 

3.2.Executive agrees that all the Inventions are, upon creation, Inventions of
the Company, shall be the sole property of the Company and its assignees, and
the Company and its assignees shall be the sole owner of all title, rights and
interest in and to any patents, copyrights, trade secrets and all other rights
of any kind or nature, including moral rights, in connection with such
Inventions. Executive hereby irrevocably and unconditionally assigns to the
Company all the following with respect to any and all Inventions: (i) all title,
rights and interest in and to any patents, patent applications, and patent
rights, including any and all continuations or extensions thereof; (ii) rights
associated with works of authorship, including copyrights and copyright
applications, Moral Rights (as defined below) and mask work rights; (iii) rights
relating to the protection of trade secrets and confidential information; (iv)
design rights and industrial property rights; (v) any other proprietary rights
relating to intangible property including trademarks, service marks and
applications thereof, trade names and packaging and all goodwill associated with
the same; (vi) any and all title, rights and interest in and to any Invention;
and (vii) all rights to sue for any infringement of any of the foregoing rights
and the right to all income, royalties, damages and payments with respect to any
of the foregoing rights. Executive also hereby forever waives and agrees never
to assert any and all Moral Rights Executive may have in or with respect to any
Inventions, even after termination of employment on behalf of the Company.
“Moral Rights” means any right to claim authorship of a work, any right to
object to any distortion or other modification of a work, and any similar right,
existing under the law of any country in the world, or under any treaty.

 

3.3.Executive has attached hereto, as Exhibit B-1, a list describing all
information, improvements, inventions, formulae, processes, techniques, know-how
and data, whether or not patentable or registerable under copyright or any
similar laws, and whether or not reduced to practice, original works of
authorship and trade secrets made or conceived by or belonging to the Executive
(whether made solely by the Executive or jointly with others) that: (i) were
developed by the Executive prior to the Executive’s engagement with the Company
(collectively, the “Prior Inventions”), (ii) relate to the Company’s actual or
proposed business, products or research and development, and (iii) are not
assigned to the Company hereunder; or, if Exhibit B-1 is incomplete or if no
such list is attached, the Executive represents that there are no such Prior
Inventions.

 

3.4.Executive further agrees to perform, during and after employment, all acts
deemed reasonably necessary or desirable by the Company to permit and assist it,
at the Company’s expense, in obtaining, maintaining, defending and enforcing the
Inventions in any and all countries. Such acts may include, but are not limited
to, execution of documents and assistance or cooperation in legal proceedings.
Executive hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents, as Executive’s agents and attorneys-in-fact to
act for and on Executive’s behalf and instead of Executive, to execute and file
any documents and to do all other lawfully permitted acts to further the above
purposes with the same legal force and effect as if executed by Executive.

 



Company: ___________Executive: ___________

 -13- 

 

3.5.Executive shall not be entitled to any monetary consideration or any other
consideration except as explicitly set forth in the employment agreement between
Executive and the Company. Without limitation of the foregoing, Executive
irrevocably confirms that the consideration explicitly set forth in the
employment agreement is in lieu of any rights for compensation that may arise in
connection with the Inventions under applicable law and waives any right to
claim royalties or other consideration with respect to any Invention, including
under Section 134 of the Israeli Patent Law - 1967. Any oral understanding,
communication or agreement with respect to the matters set forth herein, not
memorialized in writing and duly signed by the Company, shall be void.

 

4.General.

 

4.1.Executive represents that the performance of all the terms of this
Undertaking and Executive’s duties as an employee of the Company does not and
will not breach any invention assignment, proprietary information, non-compete,
confidentiality or similar agreements with, or rules, regulations or policies
of, any former employer or other party (including, without limitation, any
academic institution or any entity related thereto). Executive acknowledges that
the Company is relying upon the truthfulness and accuracy of such
representations in employing Executive.

 

4.2.Executive acknowledges that the provisions of this Undertaking serve as an
integral part of the terms of Executive’s employment and reflect the reasonable
requirements of the Company in order to protect its legitimate interests with
respect to the subject matter hereof.

 

4.3.Executive recognizes and acknowledges that in the event of a breach or
threatened breach of this Undertaking by Executive, the Company may suffer
irreparable harm or damage and will, therefore, be entitled to injunctive relief
to enforce this Undertaking (without limitation to any other remedy at law or in
equity).

 

4.4.This Undertaking is governed by and construed in accordance with the laws of
the State of Israel, without giving effect to its laws pertaining to conflict of
laws. Any and all disputes in connection with this Undertaking shall be
submitted to the exclusive jurisdiction of the competent courts or tribunals, as
relevant, located in the city of Tel-Aviv-Jaffa, Israel.

 

4.5.If any provision of this Undertaking is determined by any court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, such
provision will be enforced to the maximum extent possible given the intent of
the parties hereto. If such clause or provision cannot be so enforced, such
provision shall be stricken from this Undertaking only with respect to such
jurisdiction in which such clause or provision cannot be enforced, and the
remainder of this Undertaking shall be enforced as if such invalid, illegal or
unenforceable clause or provision had (to the extent not enforceable) never been
contained in this Undertaking. In addition, if any particular provision
contained in this Undertaking shall for any reason be held to be excessively
broad as to duration, geographical scope, activity or subject, it shall be
construed by limiting and reducing the scope of such provision so that the
provision is enforceable to the fullest extent compatible with applicable law.

 

4.6.The provisions of this Undertaking shall continue and remain in full force
and effect following the termination or expiration of the employment
relationship between the Company and Executive, for whatever reason. This
Undertaking shall not serve in any manner so as to derogate from any of
Executive’s obligations and liabilities under any applicable law.

 

4.7.Executive hereby consents that, following the termination or expiration of
the employment relationship hereunder, the Company may notify the Executive’s
new employer about the Executive’s rights and obligations under this
Undertaking.

 

4.8.This Undertaking constitutes the entire agreement between Executive and the
Company with respect to the subject matter hereof and supersedes all prior
agreements, proposals, understandings and arrangements, if any, whether oral or
written, with respect to the subject matter hereof. No amendment, waiver or
modification of any obligation under this Undertaking will be enforceable unless
set forth in a writing signed by the Company. No delay or failure to require
performance of any provision of this Undertaking shall constitute a waiver of
that provision as to that or any other instance. No waiver granted under this
Undertaking as to any one provision herein shall constitute a subsequent waiver
of such provision or of any other provision herein, nor shall it constitute the
waiver of any performance other than the actual performance specifically waived.

 



Company: ___________Executive: ___________

 -14- 

 

4.9.This Undertaking, the rights of the Company hereunder, and the obligations
of Executive hereunder, will be binding upon and inure to the benefit of their
respective successors, assigns, heirs, executors, administrators and legal
representatives. The Company may assign any of its rights under this
Undertaking. Executive may not assign, whether voluntarily or by operation of
law, any of its obligations under this Undertaking, except with the prior
written consent of the Company.

 

 

IN WITNESS WHEREOF, the undersigned, has executed this Undertaking as of the
date first mentioned above.

 

 



By: /s/Eyal Rubin   Name: Eyal Rubin  



 

Company: ___________Executive: ___________

 -15- 

 

APPENDIX C

 

General Approval Regarding Payments by Employers to a Pension Fund and Insurance
Fund in lieu of Severance Pay

 

In accordance with the Severance Pay Law 5723-1963

 

By virtue of my authority under Section 14 of the Severance Pay Law 5723-1963
(hereinafter, the “Law”), I hereby confirm that payments made by an employer
beginning on the date this authorization is publicized, for its employee,
towards a comprehensive pension in a provident fund for benefit payments, which
is not an insurance fund as implied in the Income Tax Regulations (Rules for
Approving and Managing Provident Funds) 5724-1964 (hereinafter, a “Pension
Fund”), or towards Managers’ Insurance that includes an option for benefit
payments (hereinafter, an “Insurance Fund”) or a combination of payments towards
a Pension Fund and an Insurance Fund (hereinafter, “Employer Payments”), shall
be in lieu of the severance pay to which the said employee is entitled for the
wages of which the said payments were paid and the period for which they were
paid (hereinafter, the “Exempted Salary”), provided the following conditions
shall be met:

 

1.Employer Payments –

 

(a)To a Pension Fund are not less than 14.33% of the Exempted Salary or 12% of
the Exempted Salary if the employer pays for his employee, in addition to this,
supplementary severance payments towards a Severance Pay Fund or an Insurance
Fund in the name of the employee, at a rate of 2.33% of the Exempted Salary. If
the employer does not pay the said 2.33% in addition to the 12%, its payments
shall be only in lieu of 72% of the employee’s severance pay.

 

(b)To an Insurance Fund are not less than one of the following:

 

(1)13 1/3% of the Exempted Salary, if the employer pays for its employee
payments for additional monthly income support in case of employee’s inability
to work, through a plan approved by the Supervisor for Capital Markets,
Insurance and Savings in the Ministry of Finance, at a rate necessary to
guarantee at least 75% of the Exempted Salary, or at a rate of 2 1/2% of the
Exempted Salary, whichever is lower (hereinafter, “Loss of Work Capacity
Insurance”).

 

(2)11% of the Exempted Salary, if the employer paid an additional Payment for
the Loss of Work Capacity Insurance, and in such case the employer’s payments
shall be only in lieu of 72% of the employee’s severance pay. If, in addition to
such payments, the employer has also paid payments for the supplement of
severance pay to a Severance Pay Fund or an Insurance Fund under the name of the
employee at a rate of 2 1/3% of the Exempted Salary, the employer’s payments
shall be in lieu of 100% of the employee’s severance pay.

 

2.Not later than three months from the commencement of the employer’s payments a
written agreement shall be prepared between the employer and the employee, which
shall include:

 

(a)The employee’s agreement to an arrangement in accordance with this
authorization, in wording that specifies the employer’s payments and the Pension
Fund and the Insurance Fund, as relevant. The said agreement shall also include
the wording of this authorization.

 

(b)The employer’s prior waiver of any right it may have to a financial
reimbursement for all or part of its payments, unless the employee’s right to
severance pay is rescinded by a judicial decree by virtue of Sections 16 or 17
of the Law, or that the employee withdrew funds from the Pension Fund or from
the Insurance Fund not for a qualifying incident. In this regard a “qualifying
incident”- death, disability or retirement at the age of 60 or older.

 

(c)This authorization shall not derogate from the employee’s right to severance
pay under the Law, collective agreement, expansion order or employment contract,
for wages exceeding The Exempted Salary.

 

(-)

 

Eliyahu Yishai

 

Minister of Labor and Social Welfare

 



Company: ___________Executive: ___________

   

 

 

 

